                                 
                                 
                                 
                                 
    (;+,%,7(



Case 5:19-cv-04082-CJW-KEM Document 2-6 Filed 12/05/19 Page 1 of 3
12/4/2019                                                                CM/ECF - PA Western

                                                                                                                           CLOSED

                                              U.S. District Court
                                     Western District of Pennsylvania (Erie)
                                 CIVIL DOCKET FOR CASE #: 1:17-cv-00031-BR


 DOE v. ALLEGHENY COLLEGE                                                               Date Filed: 02/03/2017
 Assigned to: Judge Barbara Rothstein                                                   Date Terminated: 07/24/2017
 Cause: 28:1331 Fed. Question                                                           Jury Demand: Plaintiff
                                                                                        Nature of Suit: 448 Civil Rights: Education
                                                                                        Jurisdiction: Federal Question
 Plaintiff
 JOHN DOE                                                            represented by J. Timothy George
                                                                                    2525 West 26th Street
                                                                                    Suite 200
                                                                                    Erie, PA 16506
                                                                                    (814) 835-0400
                                                                                    Fax: (814) 835-0401
                                                                                    Email: tim@purchasegeorge.com
                                                                                    LEAD ATTORNEY
                                                                                    ATTORNEY TO BE NOTICED

                                                                                        Paul J. Susko
                                                                                        The Conrad R.A. Brevillier House
                                                                                        502 Parade Street
                                                                                        Erie, PA 16507
                                                                                        814-455-7612
                                                                                        Fax: 814-461-8585
                                                                                        Email: paul@ksslawfirm.com
                                                                                        ATTORNEY TO BE NOTICED


 V.
 Defendant
 ALLEGHENY COLLEGE                                                   represented by Martha Hartle Munsch
                                                                                    Reed Smith
                                                                                    225 Fifth Avenue
                                                                                    Pittsburgh, PA 15222
                                                                                    412-288-4118
                                                                                    Fax: 412-288-3063
                                                                                    Email: mmunsch@reedsmith.com
                                                                                    LEAD ATTORNEY
                                                                                    ATTORNEY TO BE NOTICED

                                                           Jeffrey Weimer
                                                           Reed Smith LLP
                                                           225 Fifth Avenue
                                                           Pittsburgh, PA 15222
                                                           412-288-7982
                                                           Fax: 412-288-3063
                   Case 5:19-cv-04082-CJW-KEM Document 2-6 Filed 12/05/19 Page 2 of 3
https://ecf.pawd.uscourts.gov/cgi-bin/DktRpt.pl?89104505527079-L_1_0-1                                                                1/4
12/4/2019                                             CM/ECF - PA Western




  04/10/2017     18 MINUTE ORDER granting 2 Plaintiffs Motion for Permission to Proceed Under
                    Pseudonym and for Protective Order. Plaintiff is permitted to proceed in the above action
                    under the pseudonym John Doe. IT IS FURTHER ORDERED that access to his actual
                    identity in connection with this matter shall be limited only to this Court and the
                    Defendant, Allegheny College. Signed by Judge Barbara Rothstein on 4/10/2017. Text-
                    only entry; no PDF document will issue. This text-only entry constitutes the Order of the
                    Court or Notice on the matter. (jds) (Entered: 04/10/2017)




               Case 5:19-cv-04082-CJW-KEM Document 2-6 Filed 12/05/19 Page 3 of 3
